   Case 19-00178-SMT    Doc 29    Filed 06/17/19 Entered 06/17/19 14:54:24   Desc Main
                                  Document Page 1 of 3

The document below is hereby signed.

Signed: June 17, 2019




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

    In re                                  )
                                           )
    RICHARD OLAN,                          )     Case No. 19-00178
                                           )     (Chapter 7)
                        Debtor.            )     Not for publication in
                                           )     West’s Bankruptcy Reporter.

                       MEMORANDUM DECISION AND ORDER
              DENYING MOTION TO VACATE ORDER DISMISSING CASE

         The debtor commenced this case by filing a voluntary

    petition on March 19, 2019.         A meeting of creditors was set for

    April 25, 2019, resulting in a bar date of June 24, 2019, for

    objecting to discharge or filing a complaint to determine certain

    debts to be nondischargeable.          However, the court issued orders

    to show cause why the case ought not be dismissed based on

    failure to file a certificate evidencing that the debtor had

    received prepetition credit counseling under 11 U.S.C.

    § 109(h)(1)and to file a statement of Social Security Number.

    When the debtor failed to respond to those orders, the court

    entered an order dismissing the case on April 15, 2019.

         On June 14, 2019, 60 days after the case was dismissed, the

    debtor filed a certificate of prepetition credit counseling, a
Case 19-00178-SMT   Doc 29   Filed 06/17/19 Entered 06/17/19 14:54:24   Desc Main
                             Document Page 2 of 3


statement of Social Security Number, and a motion seeking to

vacate the dismissal of the case (with no indication that the

motion was served on creditors).           The debtor has failed to move

for relief from the order of dismissal within a reasonable period

of time as required by Fed. R. Civ. P. 60(c)(1) made applicable

by Fed. R. Bankr. P. 9024.

      He does not contend that he was unaware of the dismissal of

the case, only that he was “out of state” when the court

dismissed the case.     In any event, he was obligated to keep on

top of his obligations in the case.          If the case had not been

dismissed, he would have been required to appear for the meeting

of creditors on April 25, 2019.         If he had attempted to appear

for the meeting (which was not held because the case was

dismissed), he would have learned that the case had been

dismissed.

      Waiting for 60 days after the case was dismissed to seek to

vacate the dismissal is prejudicial to the administration of the

case.   The bar dates for filing a complaint objecting to

discharge and for filing a complaint to determine certain types

of debts to be nondischargeable will expire in only seven days on

June 24, 2019, leaving an unreasonable amount of time for

creditors to investigate whether they have grounds for filing

such a complaint and to comply with those bar dates (or to file,

before those deadlines expire, a motion to extend those


                                       2
Case 19-00178-SMT                                                                 Doc 29   Filed 06/17/19 Entered 06/17/19 14:54:24   Desc Main
                                                                                           Document Page 3 of 3


deadlines).1                                                                   The motion must be denied.2

                              Based on the foregoing, it is

                              ORDERED that the debtor’s motion filed on June 14, 2019

(Dkt. No. 26) seeking to vacate the order of dismissal is DENIED.

                                                                                                               [Signed and dated above.]

Copies to: Debtor; recipients of e-notifications of filings.




                              1
        Even if the bar dates arguably could be treated as
suspended during the time the case was dismissed, vacating the
dismissal would still subject creditors to uncertainty as to
whether there actually was a suspension of those bar dates.
                              2
        I note that the debtor has also failed to make two of the
installment payments of the filing fee that he proposed in his
application to pay the filing fee in installments.


R:\Common\TeelSM\TTD\Orders\109(h)\Olan (Richard) Deny Rule 60 Relief_v3.wpd
                                                                                                     3
